In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal, *299dated March 9, 1993, revoking an “Order and Determination Finding Rent Overcharge” by the Rent Administrator, dated July 22, 1992, which found that the petitioner had been overcharged on his rent, the petitioner appeals from a judgment of the Supreme Court, Kings County (Garry, J.), dated June 6, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal that the Rent Administrator’s review of the petitioner’s overcharge complaint should have been limited to a review of the rent history of the subject apartment for the four years prior to the most recent registration statement was rationally based and was neither arbitrary nor capricious (see, Rent Stabilization Law of 1969 [Administrative Code of City of NY, tit 26, ch 4]; CPLR 7803 [3], [4]). O’Brien, J. P., Sullivan, Goldstein and Luciano, JJ., concur.